Luke, J.
Upon the first trial of this ease, a writ of error was taken to the Supreme Court; See Western & Atlantic B. Co. v. Smith, 145 Ga. 276 (88 S. E. 983). That decision is the law of this ease upon every question then decided, and the present writ of error presents no substantial new question for decision. The evidence amply supports the *539verdict, and tlie trial judge did not err in overruling the motion for a new trial.
Decided January 21, 1918.
Action for damages; from Whitfield superior court — Judge Fite. November 26, 1916.
Tye, Peeples & Tye, Maddox, McCamy & Shumate, for plaintiff in error. Lipscomb & Willingham, Nathan Harris, Geo.rge G. Glenn, contra.

Judgment affirmed.


1Wade, G. J.,'and Jenkins, J., concur.